After the instant conviction upon jury verdict and imposition of sentence, defendant entered into a knowing, intelligent and voluntary waiver of his right to appeal this judgment, in exchange for which he received a favorable sentence in connection with his guilty plea to the counts remaining in the indictment against him (as to which the jury at the subject trial had been unable to reach a unanimous verdict). We note that defendant’s current claims of error do not involve a surrender of rights barred by constitutional or statutory mandate or public policy. Thus, the waiver is valid and enforceable (People v Seaberg, 74 NY2d 1, 7). Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ.